                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

JERRY J. MARTIN,

       Plaintiff,

v.                                                                   No. 2:18-cv-397- GJF-KRS

UNITED STATES OF AMERICA,

       Defendant.

        ORDER EXTENDING DISCOVERY DEADLINES, ACKNOWLEDGING
             VOLUNTARY WITHDRAWAL OF DOCUMENTS, AND
                 VACATING SETTLEMENT CONFERENCE

       This matter is before the Court on the Joint Motion of both parties for an extension of

discovery deadlines and withdrawal of documents. For the reasons enumerated in the Motion for

Extension of Settlement Deadlines, the Court finds good cause to grant the Motion.

       IT IS, THEREFORE, ORDERED that:

       1.      The termination date for discovery shall be October 15, 2019.

       2.      Motions relating to discovery shall be filed with the Court and served on opposing

parties on or before October 30, 2019.

       3.      Pursuant to the agreement of all parties and D.N.M.LR-Civ. 7.7, Defendant’s

Motion to Dismiss [Doc. 39], Plaintiff’s Response [Doc. 47], and Defendant’s Reply [Doc. 50],

are voluntarily withdrawn, without prejudice to the parties’ ability to refile the same motion,

response, and reply, should settlement efforts be unsuccessful.

       4.      The settlement conference set for June 25, 2019 is hereby VACATED.



                                             __________________________________________
                                             KEVIN R. SWEAZEA
                                             UNITED STATES MAGISTRATE JUDGE
